IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1584
                               Filed July 22, 2015


DEBORAH A. McHOSE,
    Petitioner-Appellee,

vs.

PROPERTY ASSESSMENT APPEAL BOARD,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      The Property Assessment Appeal Board appeals from the district court’s

reversal of its appeal decision, affirming the board of review’s modified property

assessment. REVERSED.



      Jessica Braunschweig-Norris and Brad Hopkins of Iowa Property

Assessment Appeal Board, Des Moines, for appellant.

      Thomas G. Ross of Thomas G. Ross Law Office, Des Moines, for

appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                         2


DANILSON, C.J.

      The Property Assessment Appeal Board (PAAB) appeals from the district

court’s reversal of its appeal decision on judicial review, which affirmed the board

of review’s modified property assessment. The district court erred in concluding

substantial evidence did not support the PAAP’s ruling; we therefore reverse.

I. Background Facts and Proceedings.

      Deborah McHose protested her property’s 2013 assessment in the

amount of $106,800 to the Polk County Board of Review, claiming it was

assessed for more than authorized by law under Iowa Code section

441.37(1)(a)(2) (2013). The board of review granted the protest in part, reducing

the total assessment to $103,000.

      McHose then appealed to the PAAB, asserting the value of her

condominium was $71,900—the 2013 purchase price of the unit.                At the

contested-case hearing, McHose—a Coldwell Banker realtor—testified she

purchased the unit for $71,900 cash, closing on January 6, 2013. The property

was originally listed in May 2011 for $125,900.         On December 27, 2012,

approximately ten days before McHose entered into the purchase agreement, the

subject property was listed for $110,900. This listing price was in excess of the

most recent sales of identically sized properties that ranged from $103,000 to

$106,000. McHose was the appointed agent at the time of purchase and paid

cash for the property. There was no appraisal completed at the time of the

transaction. McHose, because she was a tenant in the same building, testified

she was aware of the interiors of some of the other condominiums. McHose
                                         3


reported that during the listing period seven other condominiums in the building

came on the market and sold.

      McHose stated the unit at issue had a stale odor, needed painting, had

worn carpets, the tile flooring need to be replaced, the master toilet did not work,

and there was no hot water service at the master sink. She opined the layout

and kitchen were functionally obsolete.      She also reported electrical fixtures

needed to be brought up to code. McHose testified she spent approximately

$20,000 to complete repairs, upgrade the electrical, and replace the kitchen.

McHose believed the property’s purchase price was the most appropriate

indication of its fair market value.   She presented no other evidence of the

property’s market value.

      Deputy Assessor Jim Willet testified for the board of review. Willet noted

the multiple listing service stated the unit was in “very good condition.” The

property record card lists the subject property’s condition as “Normal.” Willet also

noted ten condominiums in the same complex sold between 2011 and early

January 2013. Of these sales, Units 6A, 3A, and 1D were the exact same age,

square footage, and condition as the subject property and sold for prices ranging

from $103,000 to $106,000 between June 2012 and January 2013. He also

stated the square footage range for these units was from $93.64 to $90.99.

Willett testified the assessor used $90.00 per square foot to assess McHose’s

property at $103,000.

      The PAAB determined the sales price alone was not determinative of the

subject property’s assessed value as of January 1, 2013. The PAAB found three

comparable properties sold for significantly more near the same time period and
                                        4


suggested that McHose’s purchase price may not accurately reflect the

property’s fair market value. PAAB affirmed the amended assessment.

        McHose sought judicial review in the district court.    The district court

reversed the PAAB and remanded with directions to set the assessed value at

$71,900. The PAAB now appeals.

II. Assessment review.

        “Any property owner or aggrieved taxpayer who is dissatisfied with the

owner’s or taxpayer’s assessment may file a protest against such assessment

with the board of review . . . .” Iowa Code § 441.37(1)(a). Appeals from the

action of the board of review may be taken to either the PAAB or the district

court. Id. § 441.37A. PAAB, a statewide board, was “created for the purpose of

establishing a consistent, fair, and equitable assessment appeal process.” Id.

§ 421.1A (1).

III. Standard of Review

        Tax appeals taken to a district court following a decision of a board of

review are tried de novo. See id. § 441.39. Our review of such cases is de novo.

Iowa R. App. P. 6.907; Campiano v. Bd. of Review, 771 N.W.2d 392, 395 (Iowa

2009). However, the district court’s and our review in the instant appeal is not de

novo.

        Unlike a tax appeal from a board of review, the decision of the PAAB

“shall be considered final agency action for purposes of further appeal.” Iowa

Code § 441.37A(3)(b). “A person or party aggrieved or adversely affected by a

decision of the [PAAB] may seek judicial review of the decision as provided by

chapter 17A and section 441.38.” Id. § 441.38B. The district court considering a
                                          5


petition for judicial review acts in an appellate capacity and may reverse or

modify an agency’s decision if the agency’s decision is erroneous under a

section of the Act and a party’s substantial rights have been prejudiced. See id.

§ 17A.19(10) (2013).

       “When dealing with the issue of whether substantial evidence supports the

agency’s findings, the district court and the appellate court can only grant relief to

a party from the agency’s decision if a determination of fact by the agency ‘is not

supported by substantial evidence in the record before the court when that record

is viewed as a whole.’” Gits Mfg. Co. v. Frank, 855 N.W.2d 195, 197 (Iowa 2014)

(quoting Iowa Code § 17A.19(10)(f)). Substantial evidence supports an agency’s

decision even if the interpretation of the evidence may be open to a fair

difference of opinion. “Just because the interpretation of the evidence is open to

a fair difference of opinion does not mean the [agency’s] decision is not

supported by substantial evidence.       An appellate court should not consider

evidence insubstantial merely because the court may draw different conclusions

from the record.” Arndt v. City of Le Claire, 728 N.W.2d 389, 393 (Iowa 2007).

When we review a district court decision that reviewed an agency action, our task

is to determine if it would reach the same result as the district court in applying

the Act. Gits Mfg., 855 N.W.2d at 197. If we reach the same result, we affirm; if

not, we reverse. Mike Brooks, Inc. v. House, 843 N.W.2d 885, 888 (Iowa 2014).

IV. Discussion

       In reversing the PAAB, the district court wrote, “[W]hile comparable sales

may be utilized[,] the court finds when the whole record is viewed the more

persuasive measure of the fair market value of McHose’s unit is the sales price.”
                                        6


The district court also found certain evidence “less convincing” than did the

PAAB. This constitutes an improper reweighing of the evidence. See Arndt, 728

N.W.2d at 394.

      “Making a determination as to whether evidence ‘trumps’ other evidence

or whether one piece of evidence is ‘qualitatively weaker’ than another piece of

evidence is not an assessment for the district court . . . to make when it conducts

a substantial evidence review of an agency decision.” Id. The PAAB’s decision

is supported by the testimony of Deputy Assessor Willet and the comparable

sales he noted.    Consequently, there is substantial evidence to support the

decision of the PAAB, and the district court erred in concluding otherwise.

      We reverse the district court; the appeal decision of the PAAB is affirmed.

      REVERSED.